Title: From Thomas Jefferson to Thomas Willis White, 11 December 1823
From: Jefferson, Thomas
To: White, Thomas Willis


Sir
Monticello
Dec. 11. 23.
In answer to your letter of Nov. 29. I can say no more than I did to that of Jan. 26. 20. I know no book particularly interesting to us to be reprinted here but Baxter’s history of England which I then mentioned. it’s principles were too republican for the meridian of London, and it therefore has never been reprinted there as far as I  have been able to learn. it would make 3. or 4. vols 8vo nor do I know whether it would be a book of ready sale here at first, because it is not known. it would be so when it should become, known, being really the history best fitted for common use in this country. what kind of books are most popular & saleable with us I am uninformed. of this the booksellers could best advise you. referring you therefore to them I tender you my best wishes and respectTh:J.P.S. I do not know whether a copy of Baxter could be got in the US. the only I know of went with my library to Congress.